PER CURIAM:
We have carefully reviewed the evidence in this case and, while we recognize it is the duty of this Court of Appeals to correct clear error, even in findings of fact, the choice by the trier of the facts here was between two permissible views of the weight of the evidence and is not clearly erroneous within the meaning of Rule 52 of the Federal Rules of Civil Procedure. United States v. Yellow Cab Co., 1949, 338 U.S. 338, 341, 70 S.Ct. 177, 94 L.Ed. 150; General Accident Fire and Life Assur. Corp. v. Hardin (5 Cir. 1961) 290 F.2d 862.
Affirmed.